Title: From Thomas Jefferson to DeWitt Clinton, 19 March 1822
From: Jefferson, Thomas
To: Clinton, DeWitt

Monticello
Mar. 19. 22.I thank you, Dear Sir, for the elegant pens you have been so kind as to send me; they perform their office admirably. I had formerly got such from Baltimore, but they were of steel, and their points rusted off immediately.I rejoice sincerely in the progress of your Canal, and envy your location in a state wise enough to see that the common interest is individual interest, and rich enough to pursue it. while you get millions to employ so usefully, I am laboring for a few thousands to save my fellow-citizens from the Gothic barbarism into which they are sinking for want of the means of education. you are doing all the good you wish, I only that which I can. I salute you with great respect and esteem.Th: Jefferson